Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Response to Arguments

Applicant's arguments directed to the newly amended claims filed 1/27/2022 have been fully considered but they are not persuasive. 


Both previously cited references Bae describe the structures as claimed. Both Bae and Bae2 teach the integrated circuit in the same location as claimed and depicted by the Applicant. 
See Bae fig 1 as one to one matched with the Applicant’s claimed invention as shown in applicant’s figure 1.  


    PNG
    media_image1.png
    745
    936
    media_image1.png
    Greyscale

Bae figure 1 clearly teaches the structures to be attached via a ACF.  As presented in the rejection, Bae is simply silent upon the specific ACF pattern used.  Shinohara teaches the specific ACF film used, and discloses it for the same exact purpose as the ACF used in Bae.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ACF of Bae with the ACF as taught by Shinohara, since simple substitution of one known element for another  to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2014/0321088 A1) in view of Shinohara (US 2016/0270225 A1) in view of Bae2 et al. (US 20150103500 A1).

    PNG
    media_image2.png
    623
    407
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    381
    281
    media_image3.png
    Greyscale

Regarding claim 1, Bae discloses a display device comprising: 
a display panel [110] including a display region and a pad region disposed in a periphery of the display region, wherein the display  panel further includes a pad portion (Bae figs. 1 &2 IPD & OPD) and a chip pad portion disposed between the pad portion and the display region wherein each of the pad portion and the chip pad portion is disposed in the pad region (Bae2 figs. 16B – demonstrates as second row of pads located behind the first pads.  These rows of pads are directly analogous to the claimed chip pads.  As demonstrated in Bae2 merely adding additional rows of pads in the lactation between the first row and the display region was a known capability to one of ordinary skill (note Bae and Bae2 share common ownership and inventors.) at the time of the invention. ),

    PNG
    media_image4.png
    487
    477
    media_image4.png
    Greyscale

 wherein the display [110] panel further includes a short side extending in a first direction and a long side extending in a second direction intersecting the first direction, wherein the pad portion includes a first pad having a parallelogram shape including a lateral side, a top side that is shorter than the lateral side and a bottom side that is shorter than the lateral side (Bae figs. 1 &2 – Bae depicts identical parallelogram/rectangle shapes as shown in figure),

    PNG
    media_image5.png
    575
    582
    media_image5.png
    Greyscale

a circuit substrate [120]  overlapping the pad portion (Bae figs. 2);  wherein the circuit substrate includes a connection electrode portion, the connection electrode portion including a connection electrode [OPD] overlapping the [sic] first pad [IPD];and 
an anisotropic conductive film [130] interposed between the pad portion and the circuit substrate (Bae figs. 2) and establishing an electrical connection between the first pad and the connection electrode (Bae figs. 1 &2), and further interposed between the chip pad portion and an integrated circuit and establishing an electrical connection (Bae fig. 1 – driver circuit 125 &  Bae2 fig. 2 – driver circuit 125),;  
wherein the lateral side of the first pad and a Y axis form a first angle which is a range of greater than 5o to 20o or less, wherein the Y axis is parallel to the second direction (Bae figs. 1-8B & ¶63+);   

    PNG
    media_image6.png
    469
    464
    media_image6.png
    Greyscale

wherein the anisotropic conductive film includes a plurality of conductive particles (Bae ¶49). 
Bae is merely silent upon the specific layout of the conductive particles of a ACF film.  The claimed layout of “wherein the plurality of conductive particles are disposed at o to 20o or less wherein the first angle is greater than the second angle”  was a known conductive particle layout used at the time of the invention.  For support see  Shinohara fig. 1.

    PNG
    media_image7.png
    503
    423
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art to select a known ACF and use it for its intended purpose in the device of Bae.  Simply selecting the ACF having the claimed array pattern (i.e. A triangular lattice arrangement of conductive particles may 

    PNG
    media_image8.png
    1030
    1338
    media_image8.png
    Greyscale



 
    PNG
    media_image9.png
    383
    570
    media_image9.png
    Greyscale

As clearly shown in Shinohara the same relative orientation angle is identified and measured from the y-axis in the same manner as best understood from the Applicant’s own written description and figures. Shinohara teaches orientation that achieve the claimed orientation angles in table 1 reproduced below, 

    PNG
    media_image10.png
    235
    482
    media_image10.png
    Greyscale


Simply substituting the ACF film of Shinohara with the ACF film of Bae and selecting the orientation of alpha at 5 degrees as demonstrated as an example will result in the claimed orientation as claimed of wherein a sum of the first angle and the second angle, and wherein the particular angle is less than 30 and wherein the diagonal line is not parallel to either the top side or the bottom side of the first pad(Shinora Fig. 1 and table 1).

 

Regarding claim 3, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 1, wherein no sides of the imaginary quadrilateral are parallel to the lateral side of the first pad (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 
	Regarding claim 4, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 1, wherein: the imaginary quadrilateral is a rhombus;  and a (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 	 

 
Regarding claim 6, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 1, wherein: the base of the first pad is parallel to an X axis that is parallel to the first direction(See regarding claim 1). 
 

 
Regarding claim 7, Bae in view of Shinohara disclose a display device of claim 1, wherein: the first pad includes a plurality of first pads arranged along the first direction;  and the first angle of each of the plurality of first pads increases toward an edge of the display panel in the first direction(See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 
Regarding claim 8, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 1, wherein: the pad portion further includes a second pad of which a lateral side and the Y axis form a third angle which is an acute angle;  and the second pad is symmetrical to the first pad on the basis of the Y axis (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 
Regarding claim 9, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 8, wherein: the second pad includes a plurality second pads arranged along the first direction;  and the third angle of each of the plurality of second pads increases toward an edge of the display panel in an X-axis direction(See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

Regarding claim 10, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 8, wherein the pad portion further includes a reference pad which is disposed between the first pad and the second pad and has a lateral side substantially parallel to the Y axis (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 Claim 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Shinohara in view of Bae2 et al.  in view of Sato (US 2011/0248909 A1).

Regarding claim 11, Bae in view of Shinohara in view of Bae2 et al. disclose a display device of claim 1 includes a OLED display (BAE ¶45), however are silent upon the generic components such that the display panel includes a data line which is disposed in the display region and extends in the second direction, a transistor connected to the data line, and an light-emitting diode connected to the transistor;  and the first pad is electrically connected to the data line.  It is understood in the art that the device of Bae will include the component arrangement as recited.  For support disclosing the generic arrangement of a data line, transistor and EL display device connected to a circuit substrate by a ACF see Sato entire document (Note: for quick reference see ¶14 generically reciting the data lines and transistors and ¶101 describing the ACF of figure 1).    
 
Regarding claim 12, Bae in view of Shinohara in view of Bae2 in view of Sato disclose a display device of claim 1, wherein the circuit substrate includes a connection electrode at least partially overlapping the first pad and the circuit substrate is electrically connected to the first pad through the plurality of conductive particles (Bae figs. 1-8B, Shinohara, and Sato Fig. 1 – Note all cited references teach and disclose the generic structure, operation and function of a ACF which is to provide a adhesive electric connection in the thickness direction of a ACF by means of conductive particles located in a adhesive film.)  
 
Regarding claim 13, Bae in view of Shinohara in view of Bae2 in view of Sato disclose a display device of claim 12, wherein a lateral side of the connection 
electrode and the Y axis form the first angle (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae).
 
Regarding claim 14, Bae in view of Shinohara in view of Bae2 in view of Sato disclose a display device of claim 13, wherein: the connection electrode has a 
parallelogram shape having a height greater than a length of a base;  the base 
of the connection electrode is parallel to an X axis that is the first direction;  and the height of the connection electrode is a length in the second direction (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae).
 
Regarding claims 15 , Bae in view of Shinohara in view of Bae2 in view of Sato disclose a display device of claim 13, however are silent upon wherein: the first pad includes a pad concave portion;  the connection electrode includes an electrode concave portion at least partially overlapping the pad concave portion;  and the 
conductive particles are disposed between the pad concave portion and the 
electrode concave portion.  As disclosed in the Applicant’s own written description, this feature of a “concave portion” is however understood to be merely a result of pressing 
 
Regarding claim 16, Bae in view of Shinohara in view of Bae2 in view of Sato disclose a display device of claim 1, wherein the circuit substrate is a flexible 
printed circuit board (Bae figs. 1-8B, and Sato Fig. 1  
 

Regarding claim 17, Bae in view of Shinohara in view of Bae2 in view of Sato disclose a display device, comprising: 
a display substrate including a display region and a pad region disposed in a periphery of the display region, wherein the display substrate further includes a pad portion and a chip pad portion disposed between the pad portion and the display region wherein each of the pad portion and the chip pad portion is disposed in the pad region, wherein the display panel further includes a short side extending in a first direction and a long side extending in a second direction intersecting the first direction See regarding claim 1); and 
a circuit substrate electrically connected to a pad of the pad portion, wherein the pad has a parallelogram shape including a lateral side, a side that is shorter than the, lateral side and a bottom side that is shorter than the lateral side, wherein the lateral See regarding claim 1)and the pad includes a plurality of pad concave portions, wherein the Y axis is parallel to the second direction See regarding claim 15), 

an anisotropic conductive film which is disposed between the pad and the circuit substrate and includes a plurality of conductive particles which electrically connects the circuit substrate to the pad, and further interposed between the chip pad portion and an integrated circuit and establishing an electrical connection between a chip pad of the chip pad portion and the integrated circuit (See regarding claim 1), 
wherein the circuit substrate includes a connection electrode portion, the connection electrode portion including a connection electrode overlapping the pad., the connection electrode including a plurality of electrode concave portions at least partially overlapping the plurality of pad concave portions (See regarding claim 15),
wherein the plurality of conductive particles are disposed between the pad concave portion and the electrode concave portion (See regarding claim 15),
wherein the plurality of conductive particles are disposed at vertices of a quadrilateral having a first diagonal line and a second diagonal line shorter than the first diagonal line (See regarding claim 1),
wherein the second diagonal line and the Y axis form a second angle which is in a range of greater than 0 to 15 or less, wherein the first angle is greater than the second angle, and wherein a sum of the first angle and the second angle is less than 30, and (See regarding claim 1).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/1/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822